Examiner’s Amendment
The purpose of this amendment is to correct the ambiguity introduced by the Amendment after Notice of Allowance (Rule 312).  
In the Notice of Allowance, mailed 11/02/2020, Examiner re-numbered claims 29-34 to be 30-35, as claim 29 was previously cancelled in the claim set received 10/21/2019.  The submission from Applicant filed on 11/25/2020, reintroduced cancelled claim 29 and was erroneously re-entered by Examiner on 12/09/2020.

The following are the amendments relative to the claim set received 11/25/2020.

Claim 29 is renumbered to be claim 30.
Claim 30 is renumbered to be claim 31.
Claim 31 is renumbered to be claim 32.
Claim 32 is renumbered to claim 33.
Claim 33 is renumbered to claim 34.
Claim 34 is renumbered to claim 35.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY J FLYNN/Primary Examiner, Art Unit 3625